      Case 1:18-cv-04476-LJL-SLC Document 353 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37, AFSCME,
AFL-CIO, et al.,

                             Plaintiffs,
                                                         CIVIL ACTION NO.: 18 Civ. 4476 (LJL) (SLC)
       against
                                                                           ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court is Plaintiffs’ motion for sanctions in the form of an adverse inference.

(ECF No. 328). Because the relief requested goes to the merits of the case, the Court will issue

its decision on the motion in the form of a Report and Recommendation to the Honorable Lewis

J. Liman.

       In the meantime, regarding the outstanding demographic data, it is the Court’s

understanding that Plaintiffs requested this data, multiple times over many months, in any

format that the City would provide. The fact that the City now claims that it is “impossible” to

provide a witness to testify to the data that it produced is unavailing and is not an acceptable

reason for failure to comply with the Court’s orders regarding this deposition. The City can

prepare its witness to be able to testify to the data already produced, or, if it has not already

done so, the City can re-produce the data. While the sanctions motion is pending disposition,

Defendants are ORDERED to:

       1. By March 12, 2021 provide to Plaintiffs multiple dates for the scheduling of the Rule

            30(b)(6) Demographic Data Witness in March 2021.
     Case 1:18-cv-04476-LJL-SLC Document 353 Filed 03/05/21 Page 2 of 2




         2. Provide (1) the data legend, and (2) the data on which the Rule 30(b)(6) Demographic

            Data Witness is testifying at least 72 hours before the scheduled deposition. If there

            are technological issues with the data, the parties are ordered to immediately meet

            and confer on the issue.


Dated:          New York, New York
                March 5, 2021                               SO ORDERED




                                                2
